Title: To George Washington from Jean-Baptiste Donatien de Vimeur, comte de Rochambeau, 7 May 1781
From: Rochambeau, Jean-Baptiste Donatien de Vimeur, comte de
To: Washington, George


                        
                            Sir,
                            Newport May 7th 1781
                        
                        I have received your Excellency’s Letter of the 3d instant, and Letters from the Ch. de La Luzerne along with
                            it. The intelligences given by the vessel arrived from L’Orient at Philadelphy, about the courts of St James, and St
                            Petersborough calling back their Ambassadors, and about the capture of several English East Indiamen taken by the French,
                            are very interesting and deserve to be confirmed.
                        The Chevalier Destouches waits only for a North wind to send two Battle of Line ships and his frigate to give
                            chace and cause to go back to New-york the two British ships that were seen two days ago a cruizing off this coast. It is
                            of great consequence not to Let them range about freely, under the expectation that we are in every minute of a convoy
                            from France. It appears for certain that the Chatham of 50. guns from Charlestown has joined the Enemy’s fleet. The Ch.
                            destouches is afraid least the junction of these small 44. and 50. guns ships, of which there are many upon this coast,
                            should give them again a great enough Superiority to allow them to return to their Station at
                            gardner’s bay. I am with respect and personal attachment Sir, Your Excellency’s most obedient &
                            most humble Servant
                        
                            le cte de rochambeau
                        
                    